DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
Notice to Applicant
The amendment filed 6/22/2022 has been entered. The following has occurred Claims 1, 8, and 17 have been amended. 
Claims 1-20 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Effective Filling Date: 2/22/2016.
Inventor: Frank Pappalardo. 
Response to Amendment
35 U.S.C. 112(a) rejection has been maintained in light of the amended claim limitations.   
35 U.S.C. 102 rejection has been withdrawn in light of the amended claim limitations.   
35 U.S.C. 103 rejection has been added in light of the amended claim limitations.   
Priority
The present application claims priority to Provisional Application 62/118,905, filed on 2/20/2015.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claim 1 recites, “performing self-diagnostics to identify any issues with the software application and the location tag.” However, the Specification does not provide with written support the above-mentioned limitation. That is, in paragraph [0027] of the Applicant’s Specification, “In accordance with another embodiment, the CMS 100 may advantageously have the ability to perform self-diagnostics in order to identify any potential issues before they arise” merely states the performing of self-diagnostics, yet, the specification does not provide disclosure for performing self-diagnostics to identify any issues with the software application and the location tag (bold emphasis included). Therefore, the amended claim limitation is deemed to be new matter and has met the written description requirements of 35 USC §112(a).
Additionally, the Specification does not describe how the self-diagnostics is actually performed. That is, in paragraph [0024] of the applicant’s Specification: “In accordance with another embodiment, the CMS 100 may advantageously have the ability to perform self-diagnostics in order to identify any potential issues before they arise.” The Specification states in accordance with another/different embodiment, corresponding to the embodiment in Fig. 4, asserting the Compliance Monitoring System (CMS) has the ability to perform self-diagnostics to identify any potential issues before they arise. However, the Specification does not disclose how the system’s self-diagnostics are to be performed to identify any and all, possible and potential issues before they arise. That is, the specification does not provide disclosure for performing self-diagnostics to identify any issues with the software application and the location tag.
According to MPEP § 2161.01(I), “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.” In the instant application, Applicant has failed to disclose the algorithms or steps to perform the self-diagnostics to identify any issues with the software application and the location tag, in the specification; there is no description of the necessary steps or any flowcharts in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. 
For clarity, computer-implemented inventions, a disclosure of the hardware and software (e.g., steps or algorithm) used to program a computer to perform the claimed function is necessary to show possession of the invention. The claimed steps or functions “performing self-diagnostics to identify any issues with the software application and the location tag” of claim 1 is discussed only functionally, but it is unclear on how this step is accomplished. The Applicant’s specification does not describe how this is done, but provides “In accordance with another embodiment, the CMS 100 may advantageously have the ability to perform self-diagnostics in order to identify any potential issues before they arise” in paragraph [0024]. 
When examining computer implemented, functional claims, examiners should determine whether the specification discloses the computer and the software/algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under § 112(a) for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01–2163.07(b).  In this case, applicant’s specification does not disclose an algorithm for performing the function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Without describing the computer and the algorithm, potential infringers cannot be sure whether they are infringing the claims or not.  
At most, the specification discloses generic general computers and processors.  However, for a specific function, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  It is not sufficient that one of ordinary skill in the art is capable of writing the software/program to achieve the claimed function.  There must be an explanation of how the computer or component performs the claimed function.  Here, the claimed functions appear to be specific functions that require a special purpose computer to perform, and the specification fails to disclose the corresponding structure and algorithm required to perform the claimed functions.  As such, the Applicant has not met the written description requirements of 35 USC §112(a).
Dependent claims 2-6 depend from claim 1 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2011/0173127 A1), hereinafter “Ho” in view of Thomas et al. (EP 1126399 A2), hereinafter, “Thomas.” 
Regarding claim 1, Ho discloses a method for identifying, monitoring, collecting and collating compliance information regarding safety components of a defined environment (Abstract, “a method for configuring a project having one or more installation of assets for use with an industrial inspection compliance system.” Para. [0050], “present invention is a method and a system for setup, installation, and configuration of an industrial inspection system using a handheld device.” Para. [0050], “industrial inspection system generally pertains to an industrial inspection compliance system with which various methods can be carried out to the effect of assisting in an inspection and providing the means for compliance verification of a proper inspection”), wherein the method is implemented via a software application (Para. [0054], [0060], [0063], [0065], [0071], and [0083] disclosing method is implemented by device software), the method comprising:
securely associating a location tag with at least one location within the defined environment, wherein the location tag is configured to include location information regarding the at least one location (Para. [0019], (f) assigning tag locations for a machine-readable tag having a unique serial number at or near each logical inspection point; Para. [0086], the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like. Para. [0121], [0123], Para. [0134], in step 1613, tag locations are assigned for each machine-readable tag);
obtaining at least a portion of the location information (Abstract and Para. [0019], (h) capturing location coordinates for each logical inspection point; (f) assigning tag locations for a machine-readable tag having a unique serial number at or near each logical inspection point. Para. [0060] provides an example of “an inspector may scan RFID (the unique machine-readable tag) tag number 0039850921847576, the operation of which is recorded by his handheld device software in a database table called “TagScans” that has a primary key called “id” and assigns this record an “id” of 3. Then the inspector learns from the device software that the RFID he just scanned is referring to a particular joint of the mast section of the tower crane he is inspecting, a logical inspection point he had segmented previously.” Para. [0086]: “the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like.” Para. [0100], “the system 400 may also allow the inspector to associate with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like, via an associated GPS device (not shown).” In sum, Ho provides a method for obtaining location information);
associating the at least a portion of the location information with the location tag (Para. [0086]: “the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like.” Para. [0100], “the system 400 may also allow the inspector to associate with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like, via an associated GPS device (not shown).” Para. [0052]: “another aspect of the industrial inspection system relates to associating a media sample with a corresponding scan of a unique machine-readable tag. Another aspect of the industrial inspection system relates to annotating a media sample in such ways that substantiate statements of an industrial component passing inspection, or in such ways that substantiate statements of problems found with the industrial component.  Specifically, in para. [0060] provides an example of “an inspector may scan RFID (the unique machine-readable tag) tag number 0039850921847576, the operation of which is recorded by his handheld device software in a database table called “TagScans” that has a primary key called “id” and assigns this record an “id” of 3. Then the inspector learns from the device software that the RFID he just scanned is referring to a particular joint of the mast section of the tower crane he is inspecting, a logical inspection point he had segmented previously”, which describes the unique machine-readable tag is a location tag that is associated with location information);
uploading the at least a portion of the location information into a processing device (Para. [0124]-[0125], "enforced by requiring a media sample, time stamp, GPS location, identification of inspector, and an encrypted security signature to prevent any tampering with the inspection report sent from the onsite hardware to the central database. Upon completion of the inspection, the software verifies all inspection requirements to ensure that all machine-readable tags were scanned and that all required actions were completed. Once verified, the software compiles the information into a user-readable report that the device can email or print for local record keeping. This same information remains stored on the mobile device, which also copies the file to the remote central database to ensure redundancy of the inspection information. The local copy of the remote database may only synchronize from the remote database before the inspection, and any changes to the local database need to be committed or synchronized back to the main remote database only after the completion of the inspection." Which disclose uploading inspection report including location information to the central database via mobile device);
processing the at least a portion of the location information via the processing device to generate processed location information (Para. [0099], “the system 400 may also allow the inspector to generate a new work order item for any logical inspection point having a problem found during inspection. Not shown in FIG. 4, in one embodiment, the system 400 may also allow an inspector to generate a problem reminder that requires the inspector to revisit any problem found during an inspection in a future inspection until the problem is fixed." Which is processing the location information (i.e. inspection point) via the processing device to generate processed location information (i.e. generate a new work order item for the inspection point). Para. [0100], “the system 400 may also allow the inspector to associate with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like, via an associated GPS device (not shown). Not shown in FIG. 4, in one embodiment, the system 400 may also allow the inspector to associate with the media sample and the scan of the unique machine-readable tag a unique user-identification of the inspector performing the inspection.” Which is processing the location information via the processing device to generate location. Further Para. [0111], "Users of an Apple iPhone® 1000 may wish to generate inspection reports directly on the iPhone® 1000 together with an RFID reader that is an accessory to the iPhone for reading the machine-readable tags." Which is processing the at least a portion of the location information via the processing device (Apple iPhone® 1000) to generate processed location information (i.e. inspection report)); 
performing self-diagnostics to identify any issues with the software application and the location tag (Para. [0054], “Following block 100, industrial inspection method 150 proceeds to block 101 where the inspector selects a logical inspection point to begin inspection. This may be done on the device software by selecting from a list of physical components or from a list of logical inspection points, depending on how the inspector chose to configure the system. Alternatively, this may be done by scanning the unique machine-readable tag deployed at the logical inspection point to be selected, as in block 104.” Para. [0055]: “Following block 101, industrial inspection method 150 proceeds to a decision block 103, where a decision is made if the unique machine-readable tag is in a “sub-optimal” condition (if it is not readable for whatever reason, it is considered to be in a sub-optimal condition). In the situation where the unique machine-readable tag deployed at the logical inspection point is found to be in sub-optimal condition, the industrial inspection method 150 proceeds to block 102, where the inspector may report the condition that justifies the sub-optimal condition. This reporting may be done in addition to or in lieu of scanning the machine-readable tag. A sub-optimal condition includes the condition of a tag being broken, the condition of a tag being unable to be scanned for any reason, the condition of a tag being absent for any reason, the condition of a tag being misplaced, or any other unacceptable condition or the like.” Ho discloses the use of device software (representation of software application), selecting an inspection point, which is done by scanning the unique machine-readable tag (representation of location tag) deployed at the logical inspection point selected, the system is performs a decision block 103 (representation of self-diagnostic process) to determine condition (representation of issues) of the unique machine-readable tag. Also in para. [0095]: “memory block 414 may include a tag scanning operational program 416, which may be part of the operating system or a separate application. The tag scanning operational program 416 generally includes a set of instructions that recognizes the occurrence of a tag scan operation on unique machine-readable tag 404 and informs one or more software agents of the presence of unique machine-readable tag 404 and/or what action(s) to take in response to the unique machine-readable tag 404.”);
suggesting a course of action, via the processing device, responsive to the processed location information (Para. [0095]: “para. [0095]: “memory block 414 may include a tag scanning operational program 416, which may be part of the operating system or a separate application. The tag scanning operational program 416 generally includes a set of instructions that recognizes the occurrence of a tag scan operation on unique machine-readable tag 404 and informs one or more software agents of the presence of unique machine-readable tag 404 and/or what action(s) to take in response to the unique machine-readable tag 404.” . Further, in Para. [0077], [0124], “one embodiment of the present industrial inspection system also allows the inspector to immediately offer to fix the problem (e.g., repair the welding of a section of the crane mast), and to automatically generate a bill to the customer for fixing the problem. One embodiment of the present industrial inspection system allows the inspector to automatically generate, using the handheld device, a work items order for billing and accounting purposes, allowing the inspector to carry out the corrective measure immediately onsite without returning to the central office to generate a new work order. The work items order includes a list of the steps taken to fix each problem; a line item for each charge associated with fixing each problem; and a picture taken before and/or after the job is complete”) and
publishing the processed location information in a predetermined format (Fig. 8 and Para. [0107] disclose user interface 800 in the inspection system for displaying the published processed information via a visual display device. Fig. 4 reference 403 "view of inspected component". Para. [0111] and Fig. 10, "FIG. 10 is an illustration of a possible use-case of the present invention in relation to a hand-held device with a camera and a touch-sensitive display, such as an Apple iPhone® 1000 or other like device. Users of an Apple iPhone® 1000 may wish to generate inspection reports directly on the iPhone® 1000 together with an RFID reader that is an accessory to the iPhone for reading the machine-readable tags." Which are all publishing the processed location information includes publishing the processed information to at least one of a visual display device. Further in Para. [0124], "Once verified, the software compiles the information into a user-readable report that the device can email or print for local record keeping" discloses publishing the processed location information in hardcopy document).
Ho discloses uploading the processed location information to the location tag (Para. [0058] disclosing inspector’s handheld device taking media sample (i.e. processed location information) using the media input component embedded and storing the media sample. Para. [0060] disclosing taking the media sample in vicinity of the RFID tag, then the handheld device software records the photographing operation in a database table of the captured media and assign record, creating the new record in a database, with the tag scan. Para. [0078] disclosing the data associated with each inspection is stored in the handheld device. Further in para. [0118] disclosing setting the machine-readable tags to the desired component, and inputting/uploading relevant information into a central database. Para. [0120]-[0121] disclosing uploading of media samples, a time stamp, location coordinates, identification of the supervisor, and an encrypted security signature (i.e. process location information) associated with machine readable tags, into a database). Ho discloses the uploading of the various processed location information associated with the location tags into a database. The processed location information is uploaded and assigned to the location tag, however, Ho does not expressly disclose the processed information is uploaded into the location tag itself. 
Specifically, Ho does not expressly disclose (italic emphasis) uploading the processed location information into the location tag. 
However, Thomas is in similar field of apparatus and method for tracking objects in a secure environment using RFID tag, which specifically teaches:
uploading the processed location information into the location tag (Fig. 3B and para. [0019]-[0020] teaching memory 50 within RFID tag 40, and data may be retrieved from or written to memory 50 of tag 40. Para. [0021]-[0022] teaching control 48 of tag can write/store (i.e. upload) data into to memory 50 within the tag 40). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the inspection system and method for compliance verification using RFID tag of Ho to include the feature of storing or uploading processed information into the machine-readable tag as taught in Thomas, for the motivation of providing a robust system and method for storing information in a secure location, as described in para. [0003] of Thomas, “The use of RF ID technology is desirable with respect to a tracking system because of such characteristics as highly accurate data collection and transfer (even in environments having grease, dust, paint, and other harsh environmental elements), system flexibility and versatility, the ability to interface with other systems and the like. RF ID technology thus provides inherently reliable data transmission and is suitable to tracking information relating to interesting parts or aspects of a system or process.”
Regarding claim 8, Ho discloses a method for identifying, monitoring, collecting and collating compliance information regarding safety components of a defined environment (Abstract, “a method for configuring a project having one or more installation of assets for use with an industrial inspection compliance system.” Para. [0050], “present invention is a method and a system for setup, installation, and configuration of an industrial inspection system using a handheld device.” Para. [0050], “industrial inspection system generally pertains to an industrial inspection compliance system with which various methods can be carried out to the effect of assisting in an inspection and providing the means for compliance verification of a proper inspection”), comprising:
associating a location tag with at least one location within the defined environment, wherein the location tag is configured to include location information regarding the at least one location (Para. [0019], (f) assigning tag locations for a machine-readable tag having a unique serial number at or near each logical inspection point; Para. [0086], the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like. Para. [0121], [0123], Para. [0134], in step 1613, tag locations are assigned for each machine-readable tag);
obtaining at least a portion of the location information (Abstract and Para. [0019], (h) capturing location coordinates for each logical inspection point; (f) assigning tag locations for a machine-readable tag having a unique serial number at or near each logical inspection point. Para. [0060] provides an example of “an inspector may scan RFID (the unique machine-readable tag) tag number 0039850921847576, the operation of which is recorded by his handheld device software in a database table called “TagScans” that has a primary key called “id” and assigns this record an “id” of 3. Then the inspector learns from the device software that the RFID he just scanned is referring to a particular joint of the mast section of the tower crane he is inspecting, a logical inspection point he had segmented previously.” Para. [0086]: “the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like.” Para. [0100], “the system 400 may also allow the inspector to associate with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like, via an associated GPS device (not shown).” In sum, Ho provides a method for obtaining location information);
associating the at least a portion of the location information with the location tag (Para. [0086]: “the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like.” Para. [0100], “the system 400 may also allow the inspector to associate with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like, via an associated GPS device (not shown).” Para. [0052]: “another aspect of the industrial inspection system relates to associating a media sample with a corresponding scan of a unique machine-readable tag. Another aspect of the industrial inspection system relates to annotating a media sample in such ways that substantiate statements of an industrial component passing inspection, or in such ways that substantiate statements of problems found with the industrial component.  Specifically, in para. [0060] provides an example of “an inspector may scan RFID (the unique machine-readable tag) tag number 0039850921847576, the operation of which is recorded by his handheld device software in a database table called “TagScans” that has a primary key called “id” and assigns this record an “id” of 3. Then the inspector learns from the device software that the RFID he just scanned is referring to a particular joint of the mast section of the tower crane he is inspecting, a logical inspection point he had segmented previously”, which describes the unique machine-readable tag is a location tag that is associated with location information);
uploading the at least a portion of the location information into a processing device (Para. [0124]-[0125], "enforced by requiring a media sample, time stamp, GPS location, identification of inspector, and an encrypted security signature to prevent any tampering with the inspection report sent from the onsite hardware to the central database. Upon completion of the inspection, the software verifies all inspection requirements to ensure that all machine-readable tags were scanned and that all required actions were completed. Once verified, the software compiles the information into a user-readable report that the device can email or print for local record keeping. This same information remains stored on the mobile device, which also copies the file to the remote central database to ensure redundancy of the inspection information. The local copy of the remote database may only synchronize from the remote database before the inspection, and any changes to the local database need to be committed or synchronized back to the main remote database only after the completion of the inspection." Which disclose uploading inspection report including location information to the central database via mobile device);
processing the at least a portion of the location information via the processing device to generate processed location information (Para. [0099], “the system 400 may also allow the inspector to generate a new work order item for any logical inspection point having a problem found during inspection. Not shown in FIG. 4, in one embodiment, the system 400 may also allow an inspector to generate a problem reminder that requires the inspector to revisit any problem found during an inspection in a future inspection until the problem is fixed." Which is processing the location information (i.e. inspection point) via the processing device to generate processed location information (i.e. generate a new work order item for the inspection point). Para. [0100], “the system 400 may also allow the inspector to associate with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like, via an associated GPS device (not shown). Not shown in FIG. 4, in one embodiment, the system 400 may also allow the inspector to associate with the media sample and the scan of the unique machine-readable tag a unique user-identification of the inspector performing the inspection.” Which is processing the location information via the processing device to generate location. Further Para. [0111], "Users of an Apple iPhone® 1000 may wish to generate inspection reports directly on the iPhone® 1000 together with an RFID reader that is an accessory to the iPhone for reading the machine-readable tags." Which is processing the at least a portion of the location information via the processing device (Apple iPhone® 1000) to generate processed location information (i.e. inspection report)); 
suggesting a course of action, via the processing device, responsive to the processed location information (Para. [0077], [0124], “one embodiment of the present industrial inspection system also allows the inspector to immediately offer to fix the problem (e.g., repair the welding of a section of the crane mast), and to automatically generate a bill to the customer for fixing the problem. One embodiment of the present industrial inspection system allows the inspector to automatically generate, using the handheld device, a work items order for billing and accounting purposes, allowing the inspector to carry out the corrective measure immediately onsite without returning to the central office to generate a new work order. The work items order includes a list of the steps taken to fix each problem; a line item for each charge associated with fixing each problem; and a picture taken before and/or after the job is complete”); and
publishing the processed location information in a predetermined format (Fig. 8 and Para. [0107] disclose user interface 800 in the inspection system for displaying the published processed information via a visual display device. Fig. 4 reference 403 "view of inspected component". Para. [0111] and Fig. 10, "FIG. 10 is an illustration of a possible use-case of the present invention in relation to a hand-held device with a camera and a touch-sensitive display, such as an Apple iPhone® 1000 or other like device. Users of an Apple iPhone® 1000 may wish to generate inspection reports directly on the iPhone® 1000 together with an RFID reader that is an accessory to the iPhone for reading the machine-readable tags." Which are all publishing the processed location information includes publishing the processed information to at least one of a visual display device. Further in Para. [0124], "Once verified, the software compiles the information into a user-readable report that the device can email or print for local record keeping" discloses publishing the processed location information in hardcopy document).
Ho discloses uploading the processed location information to the location tag (Para. [0058] disclosing inspector’s handheld device taking media sample (i.e. processed location information) using the media input component embedded and storing the media sample. Para. [0060] disclosing taking the media sample in vicinity of the RFID tag, then the handheld device software records the photographing operation in a database table of the captured media and assign record, creating the new record in a database, with the tag scan. Para. [0078] disclosing the data associated with each inspection is stored in the handheld device. Further in para. [0118] disclosing setting the machine-readable tags to the desired component, and inputting/uploading relevant information into a central database. Para. [0120]-[0121] disclosing uploading of media samples, a time stamp, location coordinates, identification of the supervisor, and an encrypted security signature (i.e. process location information) associated with machine readable tags, into a database). Ho discloses the uploading of the various processed location information associated with the location tags into a database. The processed location information is uploaded and assigned to the location tag, however, Ho does not expressly disclose the processed information is uploaded into the location tag itself. 
Specifically, Ho does not expressly disclose (italic emphasis) uploading the processed location information into the location tag. 
However, Thomas is in similar field of apparatus and method for tracking objects in a secure environment using RFID tag, which specifically teaches:
uploading the processed location information into the location tag (Fig. 3B and para. [0019]-[0020] teaching memory 50 within RFID tag 40, and data may be retrieved from or written to memory 50 of tag 40. Para. [0021]-[0022] teaching control 48 of tag can write/store (i.e. upload) data into to memory 50 within the tag 40). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the inspection system and method for compliance verification using RFID tag of Ho to include the feature of storing or uploading processed information into the machine-readable tag as taught in Thomas, for the motivation of providing a robust system and method for storing information in a secure location, as described in para. [0003] of Thomas, “The use of RF ID technology is desirable with respect to a tracking system because of such characteristics as highly accurate data collection and transfer (even in environments having grease, dust, paint, and other harsh environmental elements), system flexibility and versatility, the ability to interface with other systems and the like. RF ID technology thus provides inherently reliable data transmission and is suitable to tracking information relating to interesting parts or aspects of a system or process.”
Regarding claim 17, Ho discloses a system for implementing a method for identifying, monitoring, collecting and collating compliance information regarding safety components of a defined environment (Abstract, Para. [0018]-[0019], Claims 1 and 14;  a method for configuring a project having one or more installation of assets for use with an industrial inspection compliance system. Para. [0050], “present invention is a method and a system for setup, installation, and configuration of an industrial inspection system using a handheld device.”), the system comprises:
a location tag configured to identify a predefined location (Abstract, Para. [0019], (f) assigning tag locations for a machine-readable tag having a unique serial number at or near each logical inspection point; Para. [0086], the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like. Para. [0121], [0123], Para. [0134], in step 1613, tag locations are assigned for each machine-readable tag);
a location tag reading device configured to read location information associated with the location tag (Para. [0086]: “the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like.” Para. [0100], “the system 400 may also allow the inspector to associate with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like, via an associated GPS device (not shown).” Figs. 4-5 and para. [0092]-[0093] and [0101] disclosing computer system includes tag scanning input device or handheld device incorporating RFID scanner as tag scanning input device for reading the location information associated with the location tag); 
a processing device (Para. [0088]-[0089] and [0092]-[0093]), wherein the processing device is configured to
receive and store various algorithms, operate responsive to the various algorithms (Para. [0090]-[0091] disclosing the computer system with operating system or application program running to operate, which is representation of the processing device of the claimed invention receive and store algorithms (software programs) to operate. Additional disclosure of application and operation programs, which are various algorithms, stored in memory, are used to operate the processing device, are disclosed in para. [0095]-[0096]), 
receive the location information and process the location information to generate processed location information (Para. [0124]-[0125], "enforced by requiring a media sample, time stamp, GPS location, identification of inspector, and an encrypted security signature to prevent any tampering with the inspection report sent from the onsite hardware to the central database. Upon completion of the inspection, the software verifies all inspection requirements to ensure that all machine readable tags were scanned and that all required actions were completed. Once verified, the software compiles the information into a user-readable report that the device can email or print for local record keeping. This same information remains stored on the mobile device, which also copies the file to the remote central database to ensure redundancy of the inspection information. The local copy of the remote database may only synchronize from the remote database before the inspection, and any changes to the local database need to be committed or synchronized back to the main remote database only after the completion of the inspection." Which disclosing remote database service is configure to receive location information associated with the location tag),  
suggest a course of action responsive to the processing (Para. [0077], [0124], “one embodiment of the present industrial inspection system also allows the inspector to immediately offer to fix the problem (e.g., repair the welding of a section of the crane mast), and to automatically generate a bill to the customer for fixing the problem. One embodiment of the present industrial inspection system allows the inspector to automatically generate, using the handheld device, a work items order for billing and accounting purposes, allowing the inspector to carry out the corrective measure immediately onsite without returning to the central office to generate a new work order. The work items order includes a list of the steps taken to fix each problem; a line item for each charge associated with fixing each problem; and a picture taken before and/or after the job is complete”). 
Ho discloses uploading the processed location information to the location tag (Para. [0058] disclosing inspector’s handheld device taking media sample (i.e. processed location information) using the media input component embedded and storing the media sample. Para. [0060] disclosing taking the media sample in vicinity of the RFID tag, then the handheld device software records the photographing operation in a database table of the captured media and assign record, creating the new record in a database, with the tag scan. Para. [0078] disclosing the data associated with each inspection is stored in the handheld device. Further in para. [0118] disclosing setting the machine-readable tags to the desired component, and inputting/uploading relevant information into a central database. Para. [0120]-[0121] disclosing uploading of media samples, a time stamp, location coordinates, identification of the supervisor, and an encrypted security signature (i.e. process location information) associated with machine readable tags, into a database). Ho discloses the uploading of the various processed location information associated with the location tags into a database. The processed location information is uploaded and assigned to the location tag, however, Ho does not expressly disclose the processed information is uploaded into the location tag itself. 
Specifically, Ho does not expressly disclose (italic emphasis) uploading the processed location information into the location tag. 
However, Thomas is in similar field of apparatus and method for tracking objects in a secure environment using RFID tag, which specifically teaches:
uploading the processed location information into the location tag (Fig. 3B and para. [0019]-[0020] teaching memory 50 within RFID tag 40, and data may be retrieved from or written to memory 50 of tag 40. Para. [0021]-[0022] teaching control 48 of tag can write/store (i.e. upload) data into to memory 50 within the tag 40). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the inspection system and method for compliance verification using RFID tag of Ho to include the feature of storing or uploading processed information into the machine-readable tag as taught in Thomas, for the motivation of providing a robust system and method for storing information in a secure location, as described in para. [0003] of Thomas, “The use of RF ID technology is desirable with respect to a tracking system because of such characteristics as highly accurate data collection and transfer (even in environments having grease, dust, paint, and other harsh environmental elements), system flexibility and versatility, the ability to interface with other systems and the like. RF ID technology thus provides inherently reliable data transmission and is suitable to tracking information relating to interesting parts or aspects of a system or process.”
Regarding claim 2, the combination of Ho and Thomas makes obvious the method of claim 1. Ho further discloses the limitation:
wherein location information includes at least one of geographical location, physical condition of location/device/area and any special instruction to follow during inspection of the at least one location (Para. [0124], "The machine readable tags greatly assist in taking inventory of all of the crane assets while awaiting future use and help keep track of the condition and location before transportation to future projects. In this case, the project represents the construction site in which a skyscraper requires a crane. Once the crane assets arrives at the project, a pre-installation inspection utilizing the machine readable tag reader and central database software accounts for each asset by taking an inventory and ensuring that the assets arrive undamaged. After the inspection, information from the machine readable tags assists the end user with the placement and assembly of the assets to create the installation. During the assembly of the assets, the machine readable tags interface with the reader to enforce logical inspection points. For example, a three piece boom requiring tightening of the bolts and also ensuring that the boom itself remains perfectly straight and balanced. Overlooking these logical inspection points in the past caused catastrophic safety failures, which are now enforced by requiring a media sample, time stamp, GPS location, identification of inspector, and an encrypted security signature to prevent any tampering with the inspection report sent from the onsite hardware to the central database. Upon completion of the inspection, the software verifies all inspection requirements to ensure that all machine readable tags were scanned and that all required actions were completed." Which discloses tracking of asset (physical) condition and (geographic) location further ensure all machine readable tags were scanned and required actions were completed which is special instruction to follow during inspection for the location).
Regarding claims 3 and 11, the combination of Ho and Thomas makes obvious the methods of claims 1 and 8. Ho further discloses the limitation:
wherein obtaining the at least a portion of the location information includes at least one of physically, electronically and visually inspecting the at least one location to identify characteristics of the at least one location (Para [0031], each data object storing a unique machine-readable tag serial number, a media sample, and location coordinates of said logical inspection point, which the industrial inspection compliance system later uses to ensure compliance by ensuring actual visitation to said logical inspection point. Para. [0086], the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a unique user-identification of an inspector performing the inspection).
Regarding claims 4 and 12, Ho discloses the methods of claims 1 and 8. Ho further discloses the limitation:
wherein associating the at least a portion of the location information with the location tag includes entering the location information into a location tag reading device to be associated with the location tag (Abstract and Para [0019], “(f) assigning tag locations for a machine-readable tag having a unique serial number at or near each logical inspection point”; Para. [0060] disclosing entering/recording the media sample, which is location information at the location tag, with the handheld device (representation of a location tag reading device) to be associated with the unique machine-readable tag of the location. Further details provided regarding the entering and associating location information with the location tag, in para. [0134], “in step 1613, tag locations are assigned for each machine readable tag. Once physically attached, in step 1615, a media sample of each machine readable tag is captured, which helps locate the tag for future inspections. In step 1617, location coordinates of the logical inspection points are captured to ensure inspection compliance, and assist with inventory of the assets”; Para. [0056], [0070], and Fig. 4 reference 402, Tag scanning device or tag reader).
Regarding claims 5 and 13, the combination of Ho and Thomas makes obvious the methods of claims 1 and 8. Ho further discloses the limitation:
uploading the at least a portion of the location information into a processing device, includes uploading the at least a portion of the location information into the processing device via a location tag reading device (Para. [0056] disclosing the location tag reading device. Para. [0070], "the inspector scans a unique machine-readable tag deployed at the selected logical inspection point. A unique machine-readable tag may be a barcode sticker, a high-frequency (HF) radio-frequency identification (RFID) tag, an ultra-high-frequency (UHF) RFID tag, or any other tag or the like that serves as a unique identifier for a logical inspection point. The scanning of the tag may be done by a corresponding tag reader either embedded in the inspector's handheld device, or embodied in a separate dedicated device, implemented in whichever way is necessary to read the corresponding tag, whether by way of visual identification, radio frequency identification, or the like, and store a record of the scanning operation. Various other techniques of choosing the type of unique machine-readable tag and the scanning of it are within the skill of one of ordinary skill in the art. The software then recognizes the scanned tag's unique identifier and proceeds to retrieve all of its associated data and begins the inspection process for the logical inspection point associated with that particular tag." Which the storing of record of the scanning operation is uploading the at least a portion of the location information into the processing device via a location tag reading device. Further, Para. [0124]-[0125], "enforced by requiring a media sample, time stamp, GPS location, identification of inspector, and an encrypted security signature to prevent any tampering with the inspection report sent from the onsite hardware to the central database. Upon completion of the inspection, the software verifies all inspection requirements to ensure that all machine-readable tags were scanned and that all required actions were completed. Once verified, the software compiles the information into a user-readable report that the device can email or print for local record keeping. This same information remains stored on the mobile device, which also copies the file to the remote central database to ensure redundancy of the inspection information. The local copy of the remote database may only synchronize from the remote database before the inspection, and any changes to the local database need to be committed or synchronized back to the main remote database only after the completion of the inspection." Which disclose uploading inspection report including location information to the central database via mobile device).
Regarding claims 6, 15, and 19, the combination of Ho and Thomas makes obvious the methods of claims 1 and 8 and the system of claim 17. Ho further discloses the limitation:
wherein processing the at least a portion of the location information includes  identifying a summary of the inspections that were conducted, determining what the inspections involved, determining the status of compliance to applicable standards, and identifying any compliance issues and any up- coming maintenance/repair issues that were identified via at least one of, analyzing the location information, and comparing the location information to applicable compliance standards (Fig. 16 reference 1611, "define inspection criteria according to safety standards" and Para. [0031] "the present invention is a method for configuring a project for use with an industrial inspection compliance system, which includes the steps of defining one or more inspection criteria according to one or more safety standards documents for one or more logical inspection points of the project, wherein the safety standard documents contain one or more safety code standards which an inspector can reference in justifying a violation or a work order to correct the violation; and encapsulating a unique data object for at least one of the logical inspection points using a computer processor, each data object storing a unique machine-readable tag serial number, a media sample, and location coordinates of said logical inspection point, which the industrial inspection compliance system later uses to ensure compliance by ensuring actual visitation to said logical inspection point." which is processing the at least a portion of the location information includes at least one of, analyzing the location information and comparing the location information to applicable compliance standards. Para. [0052]: “The industrial inspection system generally pertains to an industrial inspection compliance system with which various methods can be carried out to the effect of assisting in an inspection and providing the means for compliance verification of a proper inspection. For the purposes of the text describing this industrial inspection system, an inspection may represent the process of checking a physical component for safety, security or business reasons, doing the same for compliance with industry standards and guidelines, or a maintenance operation on a physical component for those same reasons. These methods can generally be best executed by a multi-function handheld device, carried to and used in the physical proximity of an inspected component by the inspector. Examples of multi-function handheld devices include the Apple iPhone®, the Psion Teklogix Workabout Pro®, the Motorola MC-75®, and the like, but the present industrial inspection system is not limited to such devices as shown or described here. One aspect of the industrial inspection system relates to scanning unique machine-readable tags deployed at logical inspection points defined by the inspector, and assigning a timestamp to the scanning operation. Another aspect of the industrial inspection system relates to taking media samples of logical inspection points defined by the inspector, and assigning a timestamp to the media sample capturing operation. Another aspect of the industrial inspection system relates to reporting of sub-optimal conditions of the unique machine-readable tags deployed at logical inspection points if its condition warrants such a declaration. Another aspect of the industrial inspection system relates to associating a media sample with a corresponding scan of a unique machine-readable tag.” Para. [0053]: “an inspector would inspect some industrial component within physical viewable proximity. The component mentioned may include an article or machine, or groups of articles or machines, which are marked to be inspected against prevailing safety or security standards. This embodiment of the industrial inspection system requires an inspector to be within physical viewable proximity from the inspected component in order to help ensure that the inspector has actually visited the component. This requirement may be enforced by the fact that the inspector will be unable to perform the operations on the handheld device to carry out this method if he is not within physical viewable proximity of the industrial component to be inspected. This method assumes that the physical component has already been logically separated into one or more logical inspection points as shown in FIG. 2, which will be described in more detail later. This method also assumes that the physical component has already been tagged with unique machine-readable tags at each logical inspection point.” Para. [0062]: “In the situation in which the logical inspection point does not pass the inspection, industrial inspection method 150 may possibly proceed to block 116 where an inspector annotates the media sample taken in block 108 in such ways as to substantiate his statement of problems found with the logical inspection point. A useful inspection will need to indicate how the physical component is faulty, what codes in which standards that the fault violates if there exists any applicable code or standard, what should be done to remedy the fault, or any other supportive material or the like. Therefore, the step described in block 116 provides the means by which the inspector may add supportive marks, indications, statements, or other data or metadata or the like that serve to justify his statement of problems found with the logical inspection point.” Para. [0063]: “The process of annotating a media sample as described in block 114 and 116 includes any step that helps to substantiate a conclusive statement made by the inspector about a physical inspected component. The conclusive statement generally refers to either a statement of an industrial component passing inspection as in block 114 or a statement of problems found with an industrial component as in block 116, but may include any other conceivable conclusive statement or the like. For example, if the media sample taken is a photograph of a joint in the mast section of a tower crane and the inspector determines that the joint is not properly welded, the photograph is then annotated by the inspector to visually show the location of the improper welding In this case, the inspector uses the touch screen capabilities of the handheld device and the capabilities of the software to draw a red circle on the digital photograph he took, encircling the segment of the photograph in which the improperly-welded joint is visible. One of ordinary skill would appreciate that drawing a red circle on a photograph is but one of many possible ways to annotate a media sample. Other methods include highlighting a segment of a photograph with a bright color such as done in the physical analogue of using a highlighter pen, creating and populating a free-form text field with a connected pointer line superimposed on a photograph and pointing to a specific point on the photograph, drawing a thick black border around the form of an object identified in an infrared image, making the same such annotations on a series of video stills all belonging to the same video sequence, superimposing text on a set of video stills to effectively subtitle a video, or any other method of media sample annotation or the like.” Also see para. [0064], disclosing inspection points must be inspected against safety or security standards. Para. [0075]: “industrial inspection method 300 may allow the inspector to insert any text selection, screenshot, link, reference of any sort, and the like, into any aspect of the inspection data that is associated with the particular inspected component or logical inspection point chosen in the particular iteration of block 312. For example, if the inspector is currently inspecting a welded joint of a tower crane mast section and he finds that the welding job is not done properly, not compliant with the ASME B 30.5 standard, then in carrying out the action of block 312, the inspector can navigate the ASME standard document to section B 30.5 and take a screenshot of the text of that particular section. He can then draw a red line underneath the sentences that describe the standard for a joint welding job that this particular joint does not comply with. Then, he may crop the screenshot such as to capture only the sentences he just underlined and then press a button on the handheld device to insert this cropped screenshot as an attachment to his inspection data for the joint of the tower crane mast section.” Disclosing the inserting of summary of inspection that were/currently conducted, inspection of welding, determining the status of not in compliance with ASME B 30.5 and issues (welding of the particular joint) that were identified. Para. [0076] disclosing the logging of problem from inspection by the inspection compliance system for future visit and automatically populating into subsequent inspections until they are fixed. Para. [0077], “In addition to allowing the inspector to perform an inspection, one embodiment of the present industrial inspection system also allows the inspector to immediately offer to fix the problem (e.g., repair the welding of a section of the crane mast), and to automatically generate a bill to the customer for fixing the problem. One embodiment of the present industrial inspection system allows the inspector to automatically generate, using the handheld device, a work items order for billing and accounting purposes, allowing the inspector to carry out the corrective measure immediately onsite without returning to the central office to generate a new work order. The work items order includes a list of the steps taken to fix each problem; a line item for each charge associated with fixing each problem; and a picture taken before and/or after the job is complete. The customer may then immediately review the work items order onsite, sign the inspection report and the work items order, and pay for both the inspection and the charges associated with fixing the problems with the industrial equipment, all before the inspector leaves the site.” Disclosing the identifying and generating a summary of the inspection that were conducted and generating solution for coming maintenance/repair uses that were identified. Furthermore, in para. [0084]: “the industrial inspection method 300 includes an additional step of storing all versions of all components that have ever been inspected by the system. In one embodiment of the present industrial inspection system, not shown in FIG. 3, the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a unique user-identification of an inspector performing the inspection. In one embodiment of the present industrial inspection system, not shown in FIG. 3, the industrial inspection method 300 includes an additional step of substantiating inspector statements of problems with inspected components by quoting standards from a standards document.”).
Regarding claims 7 and 16, the combination of Ho and Thomas makes obvious the methods of claims 2 and 8. Ho further discloses the limitation:
wherein publishing the processed location information includes publishing the processed information to at least one of a visual display device, a hardcopy document and an audio report (Fig. 8 and Para. [0107] disclose user interface 800 in the inspection system for displaying the published processed information via a visual display device.  Fig. 4 reference 403 "view of inspected component". Para. [0111] and Fig. 10, "FIG. 10 is an illustration of a possible use-case of the present invention in relation to a hand-held device with a camera and a touch-sensitive display, such as an Apple iPhone® 1000 or other like device. Users of an Apple iPhone® 1000 may wish to generate inspection reports directly on the iPhone® 1000 together with an RFID reader that is an accessory to the iPhone for reading the machine-readable tags." Which are all publishing the processed location information includes publishing the processed information to at least one of a visual display device. Further in Para. [0124], "Once verified, the software compiles the information into a user-readable report that the device can email or print for local record keeping" discloses publishing the processed location information in hardcopy document.).
Regarding claim 9, the combination of Ho and Thomas makes obvious the methods of claim 8. Ho further discloses the limitation:
wherein the location tag is configured to include location information regarding the at least one location (Para. [0019], (f) assigning tag locations for a machine-readable tag having a unique serial number at or near each logical inspection point; Para. [0086], the industrial inspection method 300 includes an additional step of associating with the media sample and the scan of the unique machine-readable tag a location coordinate, such as global positioning system (GPS) coordinates, cell phone tower triangulation coordinates, and the like. Para. [0121], [0123], Para. [0134], in step 1613, tag locations are assigned for each machine readable tag).
Regarding claim 10, the combination of Ho and Thomas makes obvious the methods of claim 8. Ho further discloses the limitation:
further comprising uploading the at least a portion of the location information into a processing device via a location tag reading device (Para. [0124]-[0125], "enforced by requiring a media sample, time stamp, GPS location, identification of inspector, and an encrypted security signature to prevent any tampering with the inspection report sent from the onsite hardware to the central database. Upon completion of the inspection, the software verifies all inspection requirements to ensure that all machine readable tags were scanned and that all required actions were completed. Once verified, the software compiles the information into a user-readable report that the device can email or print for local record keeping. This same information remains stored on the mobile device, which also copies the file to the remote central database to ensure redundancy of the inspection information. The local copy of the remote database may only synchronize from the remote database before the inspection, and any changes to the local database need to be committed or synchronized back to the main remote database only after the completion of the inspection." Which disclose uploading inspection report including location information to the central database via mobile device. Para. [0056], [0070], and Fig. 4 reference 402, Tag scanning device or location tag reading device).
Regarding claim 14, the combination of Ho and Thomas makes obvious the methods of claim 10. Ho further discloses the limitation:
wherein processing the at least, a portion of the location information includes processing the location information via the processing device to generate processed location information (Para. [0099], “the system 400 may also allow the inspector to generate a new work order item for any logical inspection point having a problem found during inspection. Not shown in FIG. 4, in one embodiment, the system 400 may also allow an inspector to generate a problem reminder that requires the inspector to revisit any problem found during an inspection in a future inspection until the problem is fixed." Which is processing the location information (i.e. inspection point) via the processing device to generate processed location information (i.e. generate a new work order item for the inspection point). Further Para. [0111], "Users of an Apple iPhone® 1000 may wish to generate inspection reports directly on the iPhone® 1000 together with an RFID reader that is an accessory to the iPhone for reading the machine-readable tags." Which is processing the at least a portion of the location information via the processing device (Apple iPhone® 1000) to generate processed location information (i.e. inspection report)).
Regarding claim 18, the combination of Ho and Thomas makes obvious the system of claim 17. Ho further discloses the limitation:
further comprising an output device configured to publish the processed location information (Para. [0111], "Users of an Apple iPhone® 1000 may wish to generate inspection reports directly on the iPhone® 1000 together with an RFID reader that is an accessory to the iPhone for reading the machine-readable tags." Which is processing the at least a portion of the location information via the processing device (Apple iPhone® 1000) to generate processed location information (i.e. inspection report). Para. [0090]-[0091] and Fig. 4 disclose a display device which is an output device).
Regarding claim 20, the combination of Ho and Thomas makes obvious the system of claim 17. Ho further discloses the limitation:
wherein the location tag reading device is configured to upload the at least a portion of the location information into the processing device (Para. [0124]-[0125], "enforced by requiring a media sample, time stamp, GPS location, identification of inspector, and an encrypted security signature to prevent any tampering with the inspection report sent from the onsite hardware to the central database. Upon completion of the inspection, the software verifies all inspection requirements to ensure that all machine readable tags were scanned and that all required actions were completed. Once verified, the software compiles the information into a user-readable report that the device can email or print for local record keeping. This same information remains stored on the mobile device, which also copies the file to the remote central database to ensure redundancy of the inspection information. The local copy of the remote database may only synchronize from the remote database before the inspection, and any changes to the local database need to be committed or synchronized back to the main remote database only after the completion of the inspection." Which disclose uploading inspection report including location information to the central database via mobile device).
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Chung (US 20030006878 A1) is directed to a method for storing information in a smart tag comprises providing a smart tag having a memory, the smart tag memory having a permanent number stored in a first portion thereof that cannot be changed, and having a second portion in which information can be stored; storing application specific information in the second portion of the smart tag memory; generating a relational check number representative of one of (a) the application specific information and (b) the application specific information and the permanent number; and storing the relational check number in the second portion of the smart tag memory.

Response to Arguments
35 U.S.C. 112 Rejections:
Applicant’s arguments are fully considered, however are found to be unpersuasive. 
On pages 2-3 of the remarks, the applicant asserts:
“The applicant asserts that claim 1 is amended to more clearly claim the invention. The applicant AGAIN points out that, in the first paragraph of section 8 of the prior official action, the examiner admits that the subject matter is enabled....meaning that someone with ordinary skill in the art could make and use the invention without undue experimentation. If the application describes the invention so that someone with ordinary skill can make and use the invention, it is not necessary to explain how each step is carried out. In fact, referring to MPEP 2164.01, it is clear that how every minute step is performed is not necessarily required if these steps are well known. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). For example, performing self-diagnostics responsive to the processing location information can easily be understood by someone with ordinary skill that the self-diagnostics utilizes information related to the location data obtained.
Furthermore, the applicant asserts that the specification clearly describes how the "analyzing/comparing" occurs. Specifically, referring to ¶'s [0014] to [0031] of the applicant's specification, the analyzing/comparing the location information is clearly described. While the applicant may not use the direct terminology "analyzing means....", "comparing means...." and "the algorithm is...," it is clear from the specification what the analyzing/comparing the location information step comprises so that "any person skilled in the art can make and use the invention without undue experimentation." In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). 
Moreover, the applicant asserts that the performance of self-diagnosis is a well- known process in software and engineering, so much so that "self-diagnosis" is defined in Dictionary.com (https://www.dictionary.com/browse/self-diagnosis) as "the capability of an electronic system to detect and analyze an error or malfunction within itself." Additionally, most modern-day devices conduct self-diagnosis and include such capabilities. Accordingly, the applicant asserts that this rejection is clearly improper.”
The Examiner disagrees. The Examiner is not looking for the disclosure in verbatim, while the Applicant points to a broad swathe of the entire Specification (i.e. par. [0014]-[0031]) with no actual identification of an algorithm nor example of the process for the self-diagnostic is to be perform to identify any and all possible issues with the software application and the location tag. The Applicant asserts in page 3, “it is clear from the specification what the analyzing/comparing the location information step comprises so that "any person skilled in the art can make and use the invention without undue experimentation." In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).” Unlike the examples In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984), one ordinary skill in the art would be unable to understand how the Applicant has intended for this step of performing self-diagnostics responsive to identify any issues with the software application and the location tag to be done, therefore, be unable to determine if the applicant had possession of the invention. 
According to MPEP § 2161.01(I), “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.” Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under § 112(a) for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01–2163.07(b).  In this case, applicant’s specification does not disclose an algorithm for performing the function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Without describing the computer and the algorithm, potential infringers cannot be sure whether they are infringing the claims or not. The specification fails to provide with sufficient detail or example to demonstrate how self-diagnostics is performed to achieve the desirable result (i.e. identify any issues with the software application and the location tag) presented by the applicant. Therefore, applicant has not met the written description requirements of 35 USC §112(a).
 Furthermore, the Applicant admits the step function of performing self-diagnostic is not novel, in fact, “well- known process in software and engineering” (page 3 of remarks), admitted prior art of Dictionary.com definition is introduced. However, the admission of well-known process of self-diagnosis is insufficient to support the limitation of “performing self-diagnostics responsive to identify any issues with the software application and the location tag.” 
If the Applicant is able to provide at least one example of “performing self-diagnostics to identify any issues with the software application and the location tag,” and/or admit the limitation is old and well-known process in the field, the Examiner will reconsider the rejection. 
35 U.S.C. 102 and 103 Rejections:
Applicant’s arguments are fully considered, but deemed moot as the remarks are fully directed to amended claims.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689